Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP17178724.5, filed in EPO on 06/29/2017, and PCT/JP2018/020317, filed in Japan on  02/28/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 9, 11, 12, 13, 19, 20, 21, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (U.S. Patent Pub. No. 2017/0273658, hereafter referred to as Wang) in view of Hirota et al (U.S. Patent Pub. No. 2014/0024918, hereafter referred to as Hirota).

Regarding Claim 1, Wang teaches a medical imaging system including circuitry configured to: apply a surface acoustic wave to tissue to interact with vessel (paragraph 37, paragraph 40, Wang teaches imaging, with the ultrasound imaging device, the blood vessel.); capture an image of the tissue when the surface acoustic wave interacts with the vessel (paragraph 40, paragraph 91, paragraph 100, Wang teaches imaging the color of the vessel for the color flow.).
Wang does not explicitly disclose identify a property of the vessel from the captured image.
Hirota is in the same field of art of ultrasound imaging device. Further, Hirota teaches identify a property of the vessel from the captured image (paragraph 110, paragraph 111, paragraph 123, Hirota teaches displaying the blood vessels in the photoacoustic projection image.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the image of the vessel and display the flow and depth that is taught by Hirota, specifically, Wang teaches ultrasound device that determine flows, but does not determine location information, Hirota’s depth information can be combined with Hirota, to make the invention of an ultrasound device that captures; thus, one of ordinary skilled in the art would be motivated to combine the references since it had been difficult to display photoacoustic images within short periods of time (paragraph 4, Hirota)
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims  7 & 19, Wang in view of Hirota discloses generate a single surface acoustic wave to interact with the vessel (paragraph 123, Hirota); capture a plurality of images of the surface acoustic wave and identify a property of the vessel from a comparison of the plurality of captured images (paragraph 123-jparagraph 125, Hirota).  

In regards to Claims 8 & 20, Wang in view of Hirota discloses whereby the property is the depth of the vessel within the tissue (paragraph 123-paragraph 125, Hirota).  

In regards to Claims  9 & 21, Wang in view of Hirota discloses wherein the circuitry is configured to apply a laser speckle pattern to the tissue as the surface acoustic wave is applied paragraph 41, paragraph 49, Wang); and identify the property of the vessel from the captured speckle pattern (paragraph 91, paragraph 100, Wang).  

In regards to Claim 11 & 22, Wang in view of Hirota discloses wherein the vessel is vasculature and the liquid is blood (paragraph 41-paragraph 49, Wang).  

In regards to Claim 12, Wang in view of Hirota discloses wherein the circuitry comprises wave application circuitry configured to apply the surface acoustic wave to the tissue and imaging circuitry configured to capture an image of the tissue (paragraph 24, paragraph 37-paragraph 41, Wang). 


Regarding Claim 13, Wang teaches a medical imaging method including applying a surface acoustic wave to the tissue to interact with a vessel (paragraph 37, paragraph 40, Wang teaches imaging, with the ultrasound imaging device, the blood vessel.); capturing an image of the tissue when the surface acoustic wave interacts with the vessel (paragraph 40, paragraph 91, paragraph 100, Wang teaches imaging the color of the vessel for the color flow.).
Wang does not explicitly disclose identifying a property of the vessel from the captured image.
Hirota is in the same field of art of ultrasound imaging device. Further, Hirota teaches identifying a property of the vessel from the captured image (paragraph 110, paragraph 111, paragraph 123, Hirota teaches displaying the blood vessels in the photoacoustic projection image.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 23, Wang in view of Hirota discloses a computer program product including computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 13 (paragraph 113, Wang).


Claims 2, 3, 10, 14, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Hirota in view of Slayton et al (U.S. Patent Pub. No. 2015/0165243, hereafter referred to as Slayton).

Regarding Claims 2 & 14, Wang in view of Hirota teaches an ultrasound device that capture images.
Wang in view of Hirota does not explicitly disclose wherein the circuitry is configured to apply the surface acoustic wave when the vessel is dilated with a pulse of liquid.
paragraph 69-paragraph 71, Slayton teaches performing different ultrasound energies into the patient when the blood vessels dilated with a blood vessel dilator.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Hirota by incorporating the dilating of vessels and inserting the ultrasound device in the endoscopic that is taught by Slayton, to make the invention to make an invention that is able to insert a small ultrasound device into an endoscope that is able to image dilate vessels; thus, one of ordinary skilled in the art would be motivated to combine the references since prolonged inflammation, known as chronic inflammation, leads to a progressive shift in the type of cells present at the site of inflammation and is characterized by simultaneous destruction and healing of the tissue from the inflammatory process (paragraph 8, Slayton).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	

Regarding Claims 3 & 15, Wang in view of Hirota teaches an ultrasound device that capture images.
Wang in view of Hirota does not explicitly disclose wherein the circuitry is configured to apply a flow modifying pulse to the tissue, the flow modifying pulse being configured to modify the pulse of liquid to increase the dilation of the vessel.  
paragraph 69-paragraph 71, Slayton teaches performing different ultrasound energies into the patient when the blood vessels dilated with a blood vessel dilator.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Hirota by incorporating the dilating of vessels and inserting the ultrasound device in the endoscopic that is taught by Slayton, to make the invention to make an invention that is able to insert a small ultrasound device into an endoscope that is able to image dilate vessels; thus, one of ordinary skilled in the art would be motivated to combine the references since prolonged inflammation, known as chronic inflammation, leads to a progressive shift in the type of cells present at the site of inflammation and is characterized by simultaneous destruction and healing of the tissue from the inflammatory process (paragraph 8, Slayton).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 10, Wang in view of Hirota teaches an ultrasound device that capture images.
Wang in view of Hirota does not explicitly disclose wherein the circuitry is provided in an endoscope.
Slayton is in the same field of art of ultrasound imaging. Further, Slayton teaches wherein the circuitry is provided in an endoscope (paragraph 55, Slayton).  

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


	
Allowable Subject Matter
Claims, 4, 5, 6, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665